Opinion by
Oliver, P. J.
The plaintiff’s witness identified samples of merchandise which were received in evidence as exhibits 1 and 2. Exhibit 1 is a so-called slide ornamented with filigree work and he testified that this article is used with cloth or fabric that is sewed to the center bar, the combination of the slide and material being used as a belt for a woman’s dress. Exhibit 2 consists of two-circular metal articles, 1J4 inches in diameter, the tops of which are ornamented with filigree work, and his testimony showed that these articles are belt buckles and used as such on women’s dresses and coats. Plaintiff relied on the decision in Streamline Button Co. v. United States (7 Cust. Ct. 138, C. D. 555), but inasmuch as that case related to the trade agreement with Czechoslovakia (T. D. 49458), which has no application here, the court held that the decision in that case has no bearing on the issue herein. On the record presented the merchandise was held properly classified under paragraph 1527 (c) (2).